Citation Nr: 9926681	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-00 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action which 
found that no new and material evidence had been submitted to 
reopen a claim of service connection for schizophrenia.  The 
case is before the Board for appellate consideration at this 
time.  

For reasons made evident below, the Board does not agree with 
the characterization of the issue by the RO.  Accordingly, 
the issue has been characterized by the Board as it is stated 
on the title page of this decision.  



REMAND

In a rating action of August 1996, the rating board at the RO 
denied service connection for schizophrenia as not well 
grounded.  In the rating action, it was stated that the 
service medical records had been reviewed and were "negative 
for any evidence of a chronic nervous disorder noted during 
the veteran's period of active service".  

Review of the service medical records reveals that the 
veteran was seen in late April 1991 and complained of 
increased bowel sounds.  He said that he had been under 
stress for 5 years.  The assessments were possible gastritis 
and possible gastroenteritis due to possible anxiety 
disorder.  In an addendum it was reported that the veteran 
complained of restlessness of 5 years duration.  He said that 
he felt uncomfortable around people and had quit school in 
the 10th grade.  The veteran reportedly felt like running 
when he was in a large group of people.  His heart was said 
to race during these episodes and he also developed sweating 
palms, abdominal pains, and frequent urination.  It was noted 
that the veteran had these episodes daily and was somewhat 
relieved when he was alone.  He was said to feel trapped when 
he was around crowds, his parents, and girls.  The assessment 
was general anxiety disorder.  

In early May 1991 he was again seen with complaints of 
nervousness.  It was reported that his frequency and flight 
symptoms were still present.  The assessment was anxiety 
disorder.  In mid May 1991 the veteran was said to be feeling 
better but still had urinary frequency.  It was noted that he 
appeared rested and less nervous.  The assessment was anxiety 
disorder.  An Anxiety disorder was again reported in early 
June 1991.  On the veteran's November 1991 examination prior 
to separation from service, no psychiatric abnormalities were 
reported.  

In view of the above, it is apparent that the rating board's 
review of the service medical records in this case in August 
1996 was completely inadequate, since there obviously were 
several references therein which constituted evidence of an 
acquired psychiatric disorder during service (a neurosis).  

During VA hospitalization from March 1995 to April 1995 there 
was a diagnosis of disorganized schizophrenic illness.  
Subsequent medical records continue to show that the veteran 
has a psychosis.  

Had there been a diagnosis of a psychosis during service, the 
Board would have held the August 1996 rating action to have 
been clearly and unmistakably erroneous.  However, since the 
service medical records demonstrate a neurosis, it cannot be 
said with certainty that the outcome would be manifestly 
different if the RO conducted a proper review of the service 
medical records in August 1996.  In any event,  the Board 
observes that the veteran's claim for service connection for 
a chronic acquired psychiatric disorder was clearly well 
grounded at the time of the August 1996 rating action, since 
the service medical records did document a chronic acquired 
psychiatric disorder during service and the post service 
medical evidence also demonstrated the presence of a chronic 
acquired psychiatric disorder, although with a different 
diagnostic classification.  

Under such circumstances it is apparent that the RO, in its 
August 1996 rating action denying service connection for an 
acquired psychiatric disability, breached the VA's duty to 
assist the veteran in the development of this claim.  
38 U.S.C.A.§ 5107(a).  In the case of Hayre v. West, No. 98-
7046 (Fed. Cir. August 16, 1999), the United States Court of 
Appeals for the Federal Circuit held that finality does not 
attach to a rating decision in which the VA breached the duty 
to assist the veteran in the development of his claim as 
mandated under 
38 U.S.C.A.§ 5107(a).  It is the Board's opinion that the 
holding in Hayre v. West applies in this case.  Therefore 
finality may not attach to the August 1996 rating decision 
denying service connection for an acquired psychiatric 
disorder.  Since that is the case, the rating action of 
October 1997 cannot be said to have properly considered the 
issue currently on appeal as being that of whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for a psychiatric disorder.  

The Board has also noted that the RO determined in the 
October 1997 rating action, that the veteran failed to report 
for a scheduled VA examination in June 1997.  However, what 
is shown by the computer generated paper from the VA medical 
facility is that the request for a VA examination was 
initiated on June 19, 1997 and cancelled on June 20, 1997 
because "veteran withdrew claim".  It is clear from the 
record that the veteran has not withdrawn his appeal.  

In view of the above, this case must be REMANDED to the RO 
for the following development:

1. Prior to scheduling the VA examination 
called for below, the VA medical 
facility must be contacted and advised 
that the RO must be furnished a copy 
of the letter to the veteran notifying 
him of the date, time, and place to 
report for a psychiatric examination, 
so that a copy of that letter may be 
placed in the claims folder.  

2  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and extent of his 
psychiatric disability.  The claims 
folder, including a copy of this 
remand, must be reviewed by the 
examining physician prior to the 
examination and he should indicate 
that he has reviewed the record in his 
examination report.  All clinical 
findings noted during the examination 
should be reported in detail.  At the 
conclusion of the examination, the 
examining physician should express a 
medical opinion in answer to the 
following questions: (a) What is the 
correct psychiatric diagnosis in 
service and at the current time; (b) 
Is it at least as likely as not that 
the psychiatric pathology which was 
clinically documented in the service 
medical records represented the onset 
of the currently diagnosed psychiatric 
disorder; (c) If the answer to the 
second question is in the negative, is 
it at least as likely as not that the 
psychiatric pathology clinically 
documented in the service medical 
records is otherwise related to the 
current psychiatric disorder, i.e. if 
he has a psychosis now and had a 
neurosis in service, did the neurosis 
evolve into a psychosis.  

3  Then, the RO should adjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder 
on the basis of a de novo review of 
the entire record.  If the veteran's 
claim is denied, he should be provided 
a statement of the case containing the 
pertinent law and regulations and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  


No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying evidence and to ensure that the 
veteran receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











